DISMISS; and Opinion Filed March 27, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00344-CR

                               JIMMY ALLEN, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F13-61268-K

                            MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                 Opinion by Justice Fillmore
       Jimmy Allen pleaded guilty to aggravated robbery with a deadly weapon. Pursuant to a

plea agreement, the trial court assessed punishment at fifteen years’ imprisonment and a $3,000

fine. Appellant waived his right to appeal as part of the plea agreement. See Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified that the case involves a

plea bargain and appellant has no right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.



                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47

140344F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JIMMY ALLEN, Appellant                             On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-14-00344-CR        V.                       Trial Court Cause No. F13-61268-K.
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 27th day of March, 2014.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –2–